DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  Suggest replacing first “UAV” acronym in Line 2 to “Unmanned Aerial Vehicle (UAV)”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peeters (US 20160244163 A1) in view of Haider (US 20210125507 A1).
	Regarding claim 1, Peeters teaches A drone method for package pickup and delivery, comprising ([0106] the UAV can include a pick-and-place mechanism, which can pick up and hold the item while the UAV is in flight, and then release the item during or after the UAV's descent): in an air traffic control system configured to manage UAV flight in a geographic region ([0017] a medical-support system may include a fleet of UAVs that are distributed throughout a geographic area, such as a city. [0044] medical-support system 400, an access system 402 may allow for interaction with, control of, and/or utilization of a network of medical-support UAVs 404), communicating to one or more UAVs over one or more wireless networks ([0096] The communications systems 520 may include one or more wireless interfaces and/or one or more wireline interfaces, which allow UAV 500 to communicate via one or more networks. Such wireless interfaces may provide for communication under one or more wireless communication protocols); directing a UAV to deliver a package to a delivery location ([0119] method 600 involves a medical-support system identifying a remote medical situation. The medical-support system may also determine the target location corresponding to the medical situation, as shown by block 604. The medical-support system can then select a UAV from a plurality of UAVs, where the selection of the UAV is based at least in part on a determination that the selected UAV is configured for the identified medical situation), wherein the package is classified for an urgent delivery ([0107] a given UAV 500 may include a “package” designed for a particular medical situation (or possibly for a particular set of medical situations). A package may include one or more items for medical support in the particular medical situation, and/or one or more medical-support modules 516 that are designed to provide medical support in the particular medical situation); 
Peeters does not expressly disclose but Haider discloses and the air traffic control system directing the UAV to travel at a higher speed than other, non- urgent, UAV traffic controlled by the air traffic control system and to travel at a different altitude than the non-urgent UAV traffic.  ([0054] The lanes of the flight highway may be located parallel to each other either vertically or horizontally, or the lanes may be non-parallel on a vertical and/or horizontal plane. Each lane may further have a set flight speed that the UAVs upon such lane will travel at, and such speeds may differ between lanes. Flight highway lanes may further be designated for the travel of particular types of UAVs, for example, such as a lane designated to UAVs conducting emergency travel [0101] The present invention is operable to create lanes of the flight highway at varying altitudes)
In this way, the system of Haider includes controlling flights of one or more UAVs along flight lanes in a flight highway ([0011]). Like Peeters, Haider is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Peeters and Haider, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Haider to the system of Peeters since doing so would enhance the system by controlling the speed and altitude of UAVs.
Regarding claim 4, Peeters teaches wherein the package comprises emergency equipment.  ([0107] A package may include one or more items for medical support in the particular medical situation, and/or one or more medical-support modules 516 that are designed to provide medical support in the particular medical situation. In some cases, a UAV 500 may include a package that is designed for a particular medical situation such as choking, cardiac arrest, shock, asthma, drowning, etc [0108] Such a dive-accident package might include a flotation device, an oxygen-therapy system, a system for delivering visual and/or audible medical care instructions (e.g., instructions for performing CPR), and/or a signaling device, among other possibilities)
Regarding claim 5, Peeters does not expressly disclose but Haider discloses further comprising: determining an optimum route for the UAV ([0154] This module utilizes such information and data to optimize the route of the flight highway, as well as the flight path of each UAV.); and re-routing UAV traffic with at least one of flight paths and flying lanes that interfere with the optimum route.  ([0157] The route optimization (real-time) module will consider all of the information that it receives and produce a flight plan for each UAV, and routes for the flight highway. Such flight plans and routes for the flight highway will optimize the efficiency and safety of the flight for each UAV.)
In this way, the system of Haider includes controlling flights of one or more UAVs along flight lanes in a flight highway ([0011]). Like Peeters, Haider is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Peeters and Haider, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Haider to the system of Peeters since doing so would enhance the system by determining the optimum flight path for each UAV in the flight highway.
Regarding claim 6, Peeters does not expressly disclose but Haider discloses wherein the air traffic control system directs the UAV to travel at a maximum permissible speed.  ([0058] the owner of a UAV may request that a UAV be allowed to travel at a faster speed, such as if an emergency occurs or some other reason occurs mid-flight, and this may require the UAV to be moved to a lane and/or layer that moves at a faster speed)
In this way, the system of Haider includes controlling flights of one or more UAVs along flight lanes in a flight highway ([0011]). Like Peeters, Haider is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Peeters and Haider, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Haider to the system of Peeters since doing so would enhance the system by allowing the UAV to travel at a faster speed.
Regarding claim 7, Peeters does not expressly disclose but Haider discloses wherein a plurality of flying lanes are defined and standardized in the geographic region ([0056] Each layer on the flight highway incorporates one or more lanes positioned at a specific distance from the ground level. [0060] The UAVs will be kept at a safe distance from each other by the control of speed and the exactitude of the height of the highway from the ground, and a consistent distance being maintained between the layers in the highway), one of the plurality of flying lanes is for urgent UAV traffic standardized for UAVs to travel at higher speeds than a remainder of the plurality of flying lanes ([0054] Flight highway lanes may further be designated for the travel of particular types of UAVs, for example, such as a lane designated to UAVs conducting emergency travel [0058] the owner of a UAV may request that a UAV be allowed to travel at a faster speed, such as if an emergency occurs), and the air traffic control system directs the UAV to climb to the one of the plurality of flying lanes.  ([0058] the owner of a UAV may request that a UAV be allowed to travel at a faster speed, such as if an emergency occurs or some other reason occurs mid-flight, and this may require the UAV to be moved to a lane and/or layer that moves at a faster speed.)
In this way, the system of Haider includes controlling flights of one or more UAVs along flight lanes in a flight highway ([0011]). Like Peeters, Haider is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Peeters and Haider, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Haider to the system of Peeters since doing so would enhance the system by allowing the UAV to travel to another lane or layer and travel at a faster speed during an emergency.
Regarding claim 8, Peeters teaches A drone air traffic control system comprising ([0017] a medical-support system may include a fleet of UAVs that are distributed throughout a geographic area, such as a city. [0044] medical-support system 400, an access system 402 may allow for interaction with, control of, and/or utilization of a network of medical-support UAVs 404): a processor ([0008] at least one processor) and a network interface communicatively coupled to one another (Fig. 4 communication network); and memory storing instructions that, when executed, cause the processor to (Claim 9 A non-transitory computer readable medium having stored therein instructions that are executable to cause a processor to perform functions): communicate to one or more Unmanned Aerial Vehicles (UAVs) over one or more wireless networks ([0096] The communications systems 520 may include one or more wireless interfaces and/or one or more wireline interfaces, which allow UAV 500 to communicate via one or more networks. Such wireless interfaces may provide for communication under one or more wireless communication protocols), wherein the one or more UAVs are configured to constrain flight based on coverage of the one or more wireless networks ([0017] a medical-support system may include a fleet of UAVs that are distributed throughout a geographic area, such as a city.); direct a UAV to deliver a package to a delivery location ([0119] method 600 involves a medical-support system identifying a remote medical situation. The medical-support system may also determine the target location corresponding to the medical situation, as shown by block 604. The medical-support system can then select a UAV from a plurality of UAVs, where the selection of the UAV is based at least in part on a determination that the selected UAV is configured for the identified medical situation), wherein the package is classified for an urgent delivery ([0107] a given UAV 500 may include a “package” designed for a particular medical situation (or possibly for a particular set of medical situations). A package may include one or more items for medical support in the particular medical situation, and/or one or more medical-support modules 516 that are designed to provide medical support in the particular medical situation); 
Peeters does not expressly disclose but Haider discloses and direct the UAV to travel at a higher speed than other, non-urgent, UAV traffic controlled by the air traffic control system and to travel at a different altitude than the non- urgent UAV traffic.  ([0054] The lanes of the flight highway may be located parallel to each other either vertically or horizontally, or the lanes may be non-parallel on a vertical and/or horizontal plane. Each lane may further have a set flight speed that the UAVs upon such lane will travel at, and such speeds may differ between lanes. Flight highway lanes may further be designated for the travel of particular types of UAVs, for example, such as a lane designated to UAVs conducting emergency travel [0101] The present invention is operable to create lanes of the flight highway at varying altitudes)
In this way, the system of Haider includes controlling flights of one or more UAVs along flight lanes in a flight highway ([0011]). Like Peeters, Haider is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Peeters and Haider, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Haider to the system of Peeters since doing so would enhance the system by controlling the speed and altitude of UAVs.
Regarding claim 11, Peeters teaches wherein the package comprises emergency equipment.  ([0107] A package may include one or more items for medical support in the particular medical situation, and/or one or more medical-support modules 516 that are designed to provide medical support in the particular medical situation. In some cases, a UAV 500 may include a package that is designed for a particular medical situation such as choking, cardiac arrest, shock, asthma, drowning, etc [0108] Such a dive-accident package might include a flotation device, an oxygen-therapy system, a system for delivering visual and/or audible medical care instructions (e.g., instructions for performing CPR), and/or a signaling device, among other possibilities)  
Regarding claim 12, Peeters teaches wherein the memory storing instructions that, when executed, further cause the processor to (Claim 9 A non-transitory computer readable medium having stored therein instructions that are executable to cause a processor to perform functions): 
Peeters does not expressly disclose but Haider discloses determine an optimum route for the UAV ([0154] This module utilizes such information and data to optimize the route of the flight highway, as well as the flight path of each UAV.); and re-route UAV traffic with at least one of flight paths and flying lanes that interfere with the optimum route. ([0157] The route optimization (real-time) module will consider all of the information that it receives and produce a flight plan for each UAV, and routes for the flight highway. Such flight plans and routes for the flight highway will optimize the efficiency and safety of the flight for each UAV.)
In this way, the system of Haider includes controlling flights of one or more UAVs along flight lanes in a flight highway ([0011]). Like Peeters, Haider is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Peeters and Haider, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Haider to the system of Peeters since doing so would enhance the system by determining the optimum flight path for each UAV in the flight highway.
Regarding claim 13, Peeters does not expressly disclose but Haider discloses wherein the air traffic control system directs the UAV to travel at a maximum permissible speed.  ([0058] the owner of a UAV may request that a UAV be allowed to travel at a faster speed, such as if an emergency occurs or some other reason occurs mid-flight, and this may require the UAV to be moved to a lane and/or layer that moves at a faster speed)
In this way, the system of Haider includes controlling flights of one or more UAVs along flight lanes in a flight highway ([0011]). Like Peeters, Haider is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Peeters and Haider, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Haider to the system of Peeters since doing so would enhance the system by allowing the UAV to travel at a faster speed.
Regarding claim 14, Peeters does not expressly disclose but Haider discloses wherein a plurality of flying lanes are defined and standardized in the geographic region ([0056] Each layer on the flight highway incorporates one or more lanes positioned at a specific distance from the ground level. [0060] The UAVs will be kept at a safe distance from each other by the control of speed and the exactitude of the height of the highway from the ground, and a consistent distance being maintained between the layers in the highway), one of the plurality of flying lanes is for urgent UAV traffic standardized for UAVs to travel at higher speeds than a remainder of the plurality of flying lanes ([0054] Flight highway lanes may further be designated for the travel of particular types of UAVs, for example, such as a lane designated to UAVs conducting emergency travel [0058] the owner of a UAV may request that a UAV be allowed to travel at a faster speed, such as if an emergency occurs), and the air traffic control system directs the UAV to climb to the one of the plurality of flying lanes.  ([0058] the owner of a UAV may request that a UAV be allowed to travel at a faster speed, such as if an emergency occurs or some other reason occurs mid-flight, and this may require the UAV to be moved to a lane and/or layer that moves at a faster speed.)
In this way, the system of Haider includes controlling flights of one or more UAVs along flight lanes in a flight highway ([0011]). Like Peeters, Haider is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Peeters and Haider, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Haider to the system of Peeters since doing so would enhance the system by allowing the UAV to travel to another lane or layer and travel at a faster speed during an emergency.
Regarding claim 15, Peeters teaches An unmanned aerial vehicle (UAV) for delivering a package, the UAV comprising ([0106] the UAV can include a pick-and-place mechanism, which can pick up and hold the item while the UAV is in flight, and then release the item during or after the UAV's descent): and memory storing instructions that, when executed, cause the processor to (Claim 9 A non-transitory computer readable medium having stored therein instructions that are executable to cause a processor to perform functions): communicate with an air traffic control system via one or more wireless networks ([0096] The communications systems 520 may include one or more wireless interfaces and/or one or more wireline interfaces, which allow UAV 500 to communicate via one or more networks. Such wireless interfaces may provide for communication under one or more wireless communication protocols); obtain and send data to the air traffic control system in association with a flight of the UAV during delivery of the package ([0128] the medical-support system may obtain information from image data that is captured at the scene of a medical situation,); and deliver the package to a delivery location based on instructions received from the air traffic control system ([0119] method 600 involves a medical-support system identifying a remote medical situation. The medical-support system may also determine the target location corresponding to the medical situation, as shown by block 604. The medical-support system can then select a UAV from a plurality of UAVs, where the selection of the UAV is based at least in part on a determination that the selected UAV is configured for the identified medical situation), wherein the package is classified for an urgent delivery ([0107] a given UAV 500 may include a “package” designed for a particular medical situation (or possibly for a particular set of medical situations). A package may include one or more items for medical support in the particular medical situation, and/or one or more medical-support modules 516 that are designed to provide medical support in the particular medical situation)
Peeters does not expressly disclose but Haider discloses hardware and antennas adapted to communicate with one or more wireless networks; a processor communicatively coupled to the hardware and antennas ([0010] The UAV carries on-board a 4G modem, an antenna connected to the modem for providing for downlink wireless RF, and a computer is connected to the modem); and travel at a higher speed than other, non-urgent, UAV traffic controlled by the air traffic control system and to travel at a different altitude than the non-urgent UAV traffic based on the instructions.   ([0054] The lanes of the flight highway may be located parallel to each other either vertically or horizontally, or the lanes may be non-parallel on a vertical and/or horizontal plane. Each lane may further have a set flight speed that the UAVs upon such lane will travel at, and such speeds may differ between lanes. Flight highway lanes may further be designated for the travel of particular types of UAVs, for example, such as a lane designated to UAVs conducting emergency travel [0101] The present invention is operable to create lanes of the flight highway at varying altitudes)
In this way, the system of Haider includes controlling flights of one or more UAVs along flight lanes in a flight highway ([0011]). Like Peeters, Haider is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Peeters and Haider, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Haider to the system of Peeters since doing so would enhance the system by controlling the speed and altitude of UAVs.
Regarding claim 18, Peeters teaches wherein the package comprises emergency equipment.  ([0107] A package may include one or more items for medical support in the particular medical situation, and/or one or more medical-support modules 516 that are designed to provide medical support in the particular medical situation. In some cases, a UAV 500 may include a package that is designed for a particular medical situation such as choking, cardiac arrest, shock, asthma, drowning, etc [0108] Such a dive-accident package might include a flotation device, an oxygen-therapy system, a system for delivering visual and/or audible medical care instructions (e.g., instructions for performing CPR), and/or a signaling device, among other possibilities).  
Regarding claim 19, Peeters does not expressly disclose but Haider discloses wherein the UAV travels at a maximum permissible speed based on the instructions.   ([0058] the owner of a UAV may request that a UAV be allowed to travel at a faster speed, such as if an emergency occurs or some other reason occurs mid-flight, and this may require the UAV to be moved to a lane and/or layer that moves at a faster speed)
In this way, the system of Haider includes controlling flights of one or more UAVs along flight lanes in a flight highway ([0011]). Like Peeters, Haider is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Peeters and Haider, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Haider to the system of Peeters since doing so would enhance the system by allowing the UAV to travel at a faster speed
Regarding claim 20, Peeters does not expressly disclose but Haider discloses wherein a plurality of flying lanes are defined and standardized in the geographic region ([0056] Each layer on the flight highway incorporates one or more lanes positioned at a specific distance from the ground level. [0060] The UAVs will be kept at a safe distance from each other by the control of speed and the exactitude of the height of the highway from the ground, and a consistent distance being maintained between the layers in the highway), one of the plurality of flying lanes is for urgent UAV traffic standardized for Page 65 of 67Attorney Docket No.: 7065C1PPATENT UAVs to travel at higher speeds than a remainder of the plurality of flying lanes ([0054] Flight highway lanes may further be designated for the travel of particular types of UAVs, for example, such as a lane designated to UAVs conducting emergency travel [0058] the owner of a UAV may request that a UAV be allowed to travel at a faster speed, such as if an emergency occurs), and the UAV to climbs to the one of the plurality of flying lanes based on the instructions. ([0058] the owner of a UAV may request that a UAV be allowed to travel at a faster speed, such as if an emergency occurs or some other reason occurs mid-flight, and this may require the UAV to be moved to a lane and/or layer that moves at a faster speed.)
In this way, the system of Haider includes controlling flights of one or more UAVs along flight lanes in a flight highway ([0011]). Like Peeters, Haider is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Peeters and Haider, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Haider to the system of Peeters since doing so would enhance the system by allowing the UAV to travel to another lane or layer and travel at a faster speed during an emergency.
Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Peeters (US 20160244163 A1) in view of Haider (US 20210125507 A1) in further view of Felinto (EP 2942688 A1).
Regarding claim 2, Peeters does not expressly disclose but Haider discloses wherein the air traffic control system provides the UAV with a flight plan that the UAV follows while delivering the package.  ([0155] a UAV may be utilized to carry and deliver a secure package [0157] The flight plan will further be generated that entails the expected altitude, speed, and other functions of the UAV along the flight path.)
In this way, the system of Haider includes controlling flights of one or more UAVs along flight lanes in a flight highway ([0011]). Like Peeters, Haider is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Peeters and Haider, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Haider to the system of Peeters since doing so would enhance the system by following the flight plan while delivering a package.
Peeters does not expressly disclose but Felinto discloses that includes a parabolic arc ([0043] the simulation software 44 is further adapted to calculate, for each simulated flying drone, one or more Beziers curve(s). These calculated Beziers curves allow to homogenize the simulated flying trajectory of each simulated flying drone.)
In this way, the system of Felinto includes methods for controlling a flying drone trajectory ([0001]). Like Peeters, Felinto is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Peeters and Felinto, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Felinto to the system of Peeters since doing so would enhance the system by calculating Beziers curve for the flight trajectory of the drone.
Regarding claim 3, Peeters does not expressly disclose but Haider discloses takes the UAV to higher altitudes than the other UAV traffic controlled by the air traffic control system. ([0149] the flight ceiling limits (being the highest altitude that the UAV can fly at for the mission))
In this way, the system of Haider includes controlling flights of one or more UAVs along flight lanes in a flight highway ([0011]). Like Peeters, Haider is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Peeters and Haider, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Haider to the system of Peeters since doing so would enhance the system by taking the UAV to the highest altitude.
Peeters does not expressly disclose but Felinto discloses wherein the parabolic arc ([0043] the simulation software 44 is further adapted to calculate, for each simulated flying drone, one or more Beziers curve(s). These calculated Beziers curves allow to homogenize the simulated flying trajectory of each simulated flying drone.)
In this way, the system of Felinto includes methods for controlling a flying drone trajectory ([0001]). Like Peeters, Felinto is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Peeters and Felinto, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Felinto to the system of Peeters since doing so would enhance the system by calculating Beziers curve for the flight trajectory of the drone.
Regarding claim 9, Peeters teaches wherein the memory storing instructions that, when executed, further cause the processor to (Claim 9 A non-transitory computer readable medium having stored therein instructions that are executable to cause a processor to perform functions): 
Peeters does not expressly disclose but Haider discloses provide the UAV with a flight plan that the UAV follows while delivering the package.  ([0155] a UAV may be utilized to carry and deliver a secure package [0157] The flight plan will further be generated that entails the expected altitude, speed, and other functions of the UAV along the flight path.)
In this way, the system of Haider includes controlling flights of one or more UAVs along flight lanes in a flight highway ([0011]). Like Peeters, Haider is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Peeters and Haider, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Haider to the system of Peeters since doing so would enhance the system by following the flight plan while delivering a package.
Peeters does not expressly disclose but Felinto discloses that includes a parabolic arc ([0043] the simulation software 44 is further adapted to calculate, for each simulated flying drone, one or more Beziers curve(s). These calculated Beziers curves allow to homogenize the simulated flying trajectory of each simulated flying drone.)
In this way, the system of Felinto includes methods for controlling a flying drone trajectory ([0001]). Like Peeters, Felinto is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Peeters and Felinto, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Felinto to the system of Peeters since doing so would enhance the system by calculating Beziers curve for the flight trajectory of the drone.
Regarding claim 10, Peeters does not expressly disclose but Haider discloses takes the UAV to higher altitudes than the other UAV traffic controlled by the air traffic control system.  ([0149] the flight ceiling limits (being the highest altitude that the UAV can fly at for the mission))
In this way, the system of Haider includes controlling flights of one or more UAVs along flight lanes in a flight highway ([0011]). Like Peeters, Haider is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Peeters and Haider, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Haider to the system of Peeters since doing so would enhance the system by taking the UAV to the highest altitude.
Peeters does not expressly disclose but Felinto discloses wherein the parabolic arc ([0043] the simulation software 44 is further adapted to calculate, for each simulated flying drone, one or more Beziers curve(s). These calculated Beziers curves allow to homogenize the simulated flying trajectory of each simulated flying drone.)
In this way, the system of Felinto includes methods for controlling a flying drone trajectory ([0001]). Like Peeters, Felinto is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Peeters and Felinto, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Felinto to the system of Peeters since doing so would enhance the system by calculating Beziers curve for the flight trajectory of the drone.
Regarding claim 16, Peeters does not expressly disclose but Haider discloses wherein the instructions include a flight plan that the UAV follows while delivering the package.  ([0155] a UAV may be utilized to carry and deliver a secure package [0157] The flight plan will further be generated that entails the expected altitude, speed, and other functions of the UAV along the flight path.)
In this way, the system of Haider includes controlling flights of one or more UAVs along flight lanes in a flight highway ([0011]). Like Peeters, Haider is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Peeters and Haider, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Haider to the system of Peeters since doing so would enhance the system by following the flight plan while delivering a package.
Peeters does not expressly disclose but Felinto discloses that includes a parabolic arc ([0043] the simulation software 44 is further adapted to calculate, for each simulated flying drone, one or more Beziers curve(s). These calculated Beziers curves allow to homogenize the simulated flying trajectory of each simulated flying drone.)
In this way, the system of Felinto includes methods for controlling a flying drone trajectory ([0001]). Like Peeters, Felinto is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Peeters and Felinto, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Felinto to the system of Peeters since doing so would enhance the system by calculating Beziers curve for the flight trajectory of the drone.
Regarding claim 17, Peeters does not expressly disclose but Haider discloses takes the UAV to higher altitudes than the other UAV traffic controlled by the air traffic control system.  ([0149] the flight ceiling limits (being the highest altitude that the UAV can fly at for the mission))
In this way, the system of Haider includes controlling flights of one or more UAVs along flight lanes in a flight highway ([0011]). Like Peeters, Haider is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Peeters and Haider, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Haider to the system of Peeters since doing so would enhance the system by taking the UAV to the highest altitude.
Peeters does not expressly disclose but Felinto discloses wherein the parabolic arc ([0043] the simulation software 44 is further adapted to calculate, for each simulated flying drone, one or more Beziers curve(s). These calculated Beziers curves allow to homogenize the simulated flying trajectory of each simulated flying drone.)
In this way, the system of Felinto includes methods for controlling a flying drone trajectory ([0001]). Like Peeters, Felinto is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Peeters and Felinto, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Felinto to the system of Peeters since doing so would enhance the system by calculating Beziers curve for the flight trajectory of the drone.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642.  The examiner can normally be reached on 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        




/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664